t c summary opinion united_states tax_court joseph l jackson and sylvia a jackson petitioners v commissioner of internal revenue respondent docket no 2034-15s filed date joseph l jackson and sylvia a jackson pro sese anne m craig and lauren b epstein for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in florida after concessions the issue remaining for decision is whether mr jackson received taxable nonemployee compensation of dollar_figure in background some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference in mr jackson was the pastor a director and the registered agent for triumph church of god church mrs jackson was also a church director the continued revenue code code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the parties agree that mrs jackson failed to report wages of dollar_figure that she earned in and that she had federal_income_tax withholding of dollar_figure other adjustments are computational and will be resolved in the parties’ computations under rule church had approximately to active members and as many as seven ministers and offered services three days each week mr jackson had informed the church’s board_of directors that he did not want to be paid a salary for his pastoral services but that he would not be opposed to receiving love offerings gifts or loans from the church petitioners managed the church’s checking account and it appears that they jointly signed all of the church’s checks petitioners signed numerous checks in made payable to mr jackson with handwritten notations such as love offering or love gift on the memo line kathy simmons had been the church’s bookkeeper from to in she prepared and sent to mr jackson a form 1099-misc miscellaneous income reporting that he had received nonemployee compensation of dollar_figure from the church when ms simmons left the church in late petitioners’ daughter renece jackson griggs replaced ms simmons as the church’s bookkeeper for a discussion of the meaning of the term love offering see michael p mosher ryan k oberly a gift not so simple--current tax issues associated with ‘love offerings’ tax’n of exempt sec_28 july date for present purposes we understand that petitioners consider the term to be synonymous with nontaxable_gift the record reflects that the church transferred love offerings to other members of the church including mrs jackson petitioners filed a joint federal_income_tax return for claiming a deduction for a charitable_contribution of dollar_figure to the church they did not however include as an item_of_income the dollar_figure of nonemployee compensation reported on form 1099-misc although petitioners do not dispute that mr jackson received dollar_figure from the church they assert that the amounts transferred to him were improperly reported as nonemployee compensation mr jackson testified that he contacted ms simmons and requested that she retract the form 1099-misc or issue a corrected one but the process was never completed ms simmons was not called as a witness petitioners contend that the amounts that they received from the church represent nontaxable love offerings gifts or loans respondent does not challenge this deduction renece jackson griggs petitioners’ daughter testified that some of the amounts that the church transferred to mr jackson were loans that he could repay at his discretion although the court left the record open for a short_period of time after trial to allow petitioners to produce additional documents and records in support of their case petitioners offered no objective evidence such as bank records or a promissory note showing that the church made any loans to mr jackson under the circumstances we consider petitioners to have abandoned this argument discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioners do not contend and the record does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact moreover respondent satisfied the provisions of sec_6201 by presenting reasonable and probative information as to the character of the income in question in addition to the form 1099-misc the parties stipulated that mr jackson received dollar_figure from the church and that the church through ms simmons characterized that amount as nonemployee compensation_for tax purposes thus petitioners must show the nontaxable character of the payment see 87_tc_74 holding that the taxpayer had the burden_of_proof to show the nontaxable nature of a payment where the taxpayer indisputably received the income in issue chai v commissioner tcmemo_2015_42 congress has defined gross_income broadly in the code sec_61 provides the general_rule that except as otherwise provided in subtitle a of the code gross_income means all income from whatever source derived including compensation_for services see 363_us_278 279_us_716 sec_102 provides that gross_income does not include amounts acquired by gift whether a payment is a gift under sec_102 or gross_income under sec_61 is a factual question see banks v commissioner tcmemo_1991_641 in commissioner v duberstein u s pincite the supreme court stated that the problem of distinguishing gifts from taxable_income does not lend itself to any more definitive statement that would produce a talisman for the solution of concrete cases the supreme court concluded that in cases such as this one the transferor’s intention is the most critical consideration and there must be an objective inquiry into the transferor’s intent id pincite in other words rather than relying on a taxpayer’s subjective characterization of the transfers a court must focus on the objective facts and circumstances id pincite the record shows that the transfers were made to compensate mr jackson for his services as pastor see banks v commissioner tcmemo_1991_641 as we note that sec_102 provides the general_rule that subsec a shall not exclude from gross_income any amount transferred by or for an employer to or for the benefit of an employee respondent does not contend however that mr jackson was an employee of the church mr jackson candidly explained at trial he had informed the board_of directors that he would accept love offerings and gifts as substitutes for a salary ms simmons the church’s bookkeeper at the time considered the payments to be compensation as is reflected in the form 1099-misc that she issued to mr jackson in the light of these facts petitioners’ subjective characterization of the transfers as nontaxable love offerings and love gifts is misguided petitioners did not offer the testimony of any members of the congregation including the other directors or ms simmons that would allow the court to conclude that the transfers were anything other than compensation_for services the frequency of the transfers and the fact that they purport to have been made on behalf of the entire congregation is further objective evidence that the transfers represented a form of compensation see 67_f3d_149 8th cir holding that substantial ongoing cash payments collected from church congregation and transferred to pastor as special occasion gifts constitute taxable_income in conclusion we hold that the amounts that mr jackson received from the church in represented compensation_for services and thus constituted taxable_income to him under sec_61 to reflect the foregoing decision will be entered under rule
